Citation Nr: 0313885	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  95-02 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected disability currently described for rating purposes 
as loss of erectile power without penile deformity and with 
low testosterone. 

2.  Entitlement to service connection for prostate 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty for more than 10 years 
before his retirement in July 1976.

This matter was currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 1999, the Board remanded this case to the RO for 
additional development.  At that time, the Board noted that 
the veteran appeared to be raising additional claims.  Based 
on the veteran's statements, the RO adjudicated additional 
claims in a December 1999 rating determination.  In a March 
2001 decision, the Board upheld the RO's denial of the 
veteran's claim regarding the issue of entitlement to a 
compensable evaluation for service-connected disability which 
was described at that time as low testosterone based on 
nonfunctioning of the remaining testicle. 

As noted above, in January 1999, the Board indicated 
additional issues raised by the veteran.  These issues were 
addressed by the RO in a December 1999 rating determination.  
In a statement which appears to have been received in March 
2000, the veteran indicated his disagreement with this rating 
determination.  In March 2000, the veteran specifically noted 
his claims of service connection for diabetes, ulcers, and a 
prostate disorder.

The Board in the March 2001 decision found that the veteran 
had filed a timely notice of disagreement with regard to the 
December 1999 rating determination.  As no statement of the 
case appeared to have been issued, the claims of entitlement 
to service connection for diabetes mellitus on a secondary 
basis, entitlement to service connection for ulcers on a 
secondary basis, and entitlement to service connection for a 
prostate disorder remained pending in appellate status (see 
38 C.F.R. § 3.160(c)) and required further action by the RO 
under Manlincon v. West, 12 Vet. App. 238 (1999).  The RO was 
requested to issue a statement of the case to the veteran and 
his representative, addressing the issues of entitlement to 
service connection for diabetes mellitus on a secondary 
basis, entitlement to service connection for ulcers on a 
secondary basis, and entitlement to service connection for a 
prostate disorder.  

The veteran filed a timely appeal of the Board's March 2001 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2002, the General Counsel for the 
Department of Veterans Affairs (General Counsel) and the 
veteran's representative filed a joint motion to vacate the 
Board's decision and to remand this matter for development 
and readjudication.  The Court granted the joint motion in 
July 2002, vacating and remanding the case to the Board.  
Accordingly, the issue of entitlement to a compensable 
evaluation for low testosterone based on nonfunctioning of 
the remaining testicle is now before the Board.  The Board 
notes here that this disability is currently described for 
rating purposes by the RO as loss of erectile power without 
penile deformity and with low testosterone.   

In a July 2002 rating action, service connection for diabetes 
mellitus and ulcers was granted by the RO.  Accordingly, 
these claims have been granted and, under the guidance 
supplied by the United States Court of Appeals for the 
Federal Circuit in Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), no other outstanding question of law or fact 
concerning the provision of benefits under the law 
administered by the VA remains unresolved with regard to 
these issues.  Absence such questions, there is no matter 
over which the Board may exercise its jurisdiction.  
38 U.S.C.A. §§ 510(a), 7104.  Consequently, these claims are 
not before the VA at this time and a statement of the case is 
not required.

Within the July 2002 rating action, the RO continued the 
denial of the claim of service connection for a prostate 
disorder.  This issue will be addressed within the remand 
section of this decision.  


REMAND

The Joint Motion which resulted in the July 2002 Court Order 
vacating the Board's March 2001 decision refers to the 
possibility that the veteran may suffer from internal damage 
to his penis.  The Joint Motion cited several medical reports 
which suggested the possibility of damage to the nervous 
system, pelvic arteries, and/or surrounding tissue.  The 
question of whether or not there is such damage so as to 
constitute an "internal" deformity of the penis would 
appear to be medical in nature.  Development of the medical 
evidence in this regard is therefore appropriate to comply 
with the underlying basis for the Court's July 2002 Order.  

Further, the veteran has provided additional medical records 
directly to the Board in support of his appeal.  With this in 
mind, the Board notes that in May 2003 the United States 
Court of Appeals for the Federal Circuit, in validated a 
regulation (38 C.F.R. § 19.9(a)(2) (2002)) which allowed the 
Board to develop evidence in the first instance because the 
regulation allowed the Board to consider additional evidence 
which it developed without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).   

Additionally, the Board notes that it is unclear from the 
record whether the veteran has been furnished the necessary 
notices required under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations in light of the decision 
in Disabled American Veterans.  It appears that the Board may 
no longer provide notice to the veteran of the VCAA on a 
direct basis.  Appropriate action at the RO level is 
therefore required for this reason. 

Finally, while the Board in March 2001 directed the RO to 
issue a statement of the case to the veteran and his 
representative addressing the issue of entitlement to service 
connection for a prostate disorder, it does not appear from 
the claims file that such action was accomplished.  It seems 
likely that the claims file was sent either to the Court or 
the Board before the RO had the opportunity to address this 
issue within a statement of the case.  RO action in this 
regard is therefore necessary.
 
Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  With regard to the service connection 
for prostate disability claim, the RO 
should take any necessary action pursuant 
to 38 C.F.R. § 19.26 (including any 
necessary development such as an 
examination) and issue a statement of the 
case to the veteran and his 
representative, addressing this issue 
along with notice that a timely 
substantive appeal must be received to 
complete an appeal as to this issue.  

3.  The RO should schedule the veteran 
for a special VA genitourinary 
examination to ascertain the nature of 
the service-connected disability 
currently described for rating purposes 
as loss of erectile power without penile 
deformity and with low testosterone.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special tests and studies 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner should respond to 
the following questions:

a.	Is there evidence of external 
penile deformity?
b.	Is there evidence of internal 
damage to any nerves, blood 
vessels, and/or internal tissue 
associated with the penis?
c.	If so, does such internal damage 
to any nerves, blood vessels, 
and/or internal tissue associated 
with the penis constitute an 
internal deformity of the penis?  

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
the evidence which the veteran has 
provided to the Board as well as all new 
evidence developed) and determine an 
increased rating is warranted for the 
veteran's service-connected disability 
currently described for rating purposes 
as loss of erectile power without penile 
deformity and with low testosterone.  The 
veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review of all 
issues properly in appellate status.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




